                                     1*
v e                      .
                        N' eO - <
                 US RO$CAt 7r
                            c '<                                    p%
                 FIRGT-TJLASS u                     m               fn
              (,625(11'
                      38t
                        V-6615 .                     yl              '1=
                                                                       '-
.
                         229:2 -                    '<w             kn ....-
                                                     Qr             &=
'
        @'         pqy. .. .:Nj y.< N                r4     o..       I -'--
        j
        1           gas..
                        b.       *        y.        'N      Lt1     Q' W
    .               'œb- a                           K.     uq'     $o ....
                                                                         .-
                                                                          -
                    N .-.-.-.J.-.,'                  &      l.q     U)'''v
        #.*
                                                    W       'JI     <'-
                                                    o      œt
                                                            'o      o -- --
                                                           D         l-*%-
                                                           o<       * -
                                                        (a< ew>     k
                                                                    n .'..
                                                                        --
                                                        c
                                                        jijtnoX     rl.---
                                                            s            -
                                                           <
                                                        t?l 'LL     1 -*
                                                     H                   -
                                                        O WO
                                                    ttl 1-.-31-.
                                                    u.      *
                                                            Q
                                                          = .lt,
                                                    rq B.
                                                    &  c;:
                                                         >1t
                                                           <o
                                                    qr ua1-1a       &-
                                                          (z:-1:n
                                                             (1.1   N -
        a     Gh                                                    m -.
        u
        n >                                                 lv      fN! .-.
        e
        x (
          Cq)'=
          t   o 'r,u                                        t'
                                                             6#     N >
        :c a o a
        Q                                                   Je
                                                                    U
        <<
         > 'z
            o.)L
              .
               .
               z-
               o                                    h
                                                    M
                                                     !              M
        E




                                                i


                    %
           D
           O        W
           U
         z b        >
         1lu
         u -
                    u
                    O.
                                           m
                                           *
        Os          2
        u m         t        O             m
        z-          N        5             D
        y
        ï-.Q
           *,.      z
                    Qt       X             IQ
                             O             S
         O
         ? u .z
              z              O                                                      !
                                           9
         2<
          s b
            lu'                            Iu
        u.          o                      O
        ï s w
        1
        ::
         1
         j'm-'*
              ''N
               .:
           ,Q ?
           zu 1 I2




                                                                               f
                                                                               -
                                                                               .
                                                                               1
          '
                  b x
                  Z u
                  - 0.
                  D

                                                                               --
                                                                               .,   -


                         Case 3:17-cv-00072-NKM-JCH Document 525 Filed 07/18/19 Page 1 of 5 Pageid#: 5870
  M r.DillonHopper
  383 H azzard Street
  Scottsburg,IN 47170




Case 3:17-cv-00072-NKM-JCH Document 525 Filed 07/18/19 Page 2 of 5 Pageid#: 5871
                                                                                   - = m oFFlçEU2.blR cgor
                                                                                       AAclc orl'EsvltE,vA
                                                                                             FILED
                                                                                          07/03/2019
                                                                                       JUJAaDkDLR M M
                           FIOR
                             NTTHE
                                 HEUNI
                                    WES
                                     TETDER
                                          SN
                                           TATE
                                             DISS
                                                TRI
                                                 DI
                                                  CT
                                                   STRI
                                                     OF
                                                      CTVI
                                                         COURT
                                                         RG W IA
                                                                                     BY: n.
                                                                                          Ep(yh LQRkKlf'-'--- '
                                        Charlottesville D ivision

    ELIZM ETH SW ES eta1.,
           Plaintiffs,                                  CivilAction N o.3:17-cv-00072

                                                        ORDER TO DEFEN DAN T
                                                        VAN GUA RD A M ERICA

    JA SON K ESSLER eta1.,                              By:     JoelC.H oppe
                  Dçjkndants.                                   U nited StatesM agistrate Judge


           UnJuly2,2019,theCourtheldatelephonichearingon therecotd withPlaintiffs'
    counseland D illon Hopper,D efendantV anguard Am erica'sauthorized representative in this

    litigation,to identify V anguard A m erica's outstanding discovery obligétions,seta schedule for

    M r.Hopperto com ply w ith those obligations,and discussotherproceduralm atters.lSee Order

    ofJtm e21,2019,at2,ECF N o.508.M r.H opper,who appeared and participated asdirected,

    confrm ed thathe hasreceived each ofthe Orders,discovery requests,and Stored

    CommunicationsAct(iSCA'')consentformsthatexplainVanjuardAmerica'soutstanding
    discovery obligations.See id.at2-4.Accordingly,M r.H oppershallcom ply with the following

    stepsand deadlines:

       1. W ithin seven (7)days9om thedateofthisOrder:
               a. GivePlaintiffs'counselacompleteandaccurateSCA consentformts)allowing
                  Discord,Twitter,and any othersocialmediaproviderto produçeapy

                  discoverabledocumentsorelectronicallystoredinformation((dES1'')requestedby
                  Plaintiffs'counselin thislawsuit.SeeOrderofJune2l,2019,at3,
                                                                            'OrderofNov.
                   12,2018,at2,ECF N o.379.



    1OtherDefendantsalso appeared andpm icipated atthehearing.
                                                    1

 Case 3:17-cv-00072-NKM=JCH Document517 Filed 07/03/19 Page 1 of3 Pageid#:5498
Case 3:17-cv-00072-NKM-JCH Document 525 Filed 07/18/19 Page 3 of 5 Pageid#: 5872
                                              .                                             %

                b. ExecutetheThird Party D iscovery V endorcontrac'
                                                                  tm entioned in the Stipulation

                   and Orderforthe Im aging,Preservation,and Production ofD ocum ents,ECF No.

                   383CtlmagingOrder'').SeeOrderofJune21,2019,a!3;OrderofMar.4,2019,
                   at2-3,ECF N o.440.

                   CompleteandgivetoPlaintiffs'counseltheCertification Form attached as

                   ExhibitA totheIm agingOrder.SeeOrderofJune21,2019,at3;OrderofM ar.
                   4,2019,at2-3.

             W ithinfourteen(14)daysfrom thedateofthis
                                                     'Order:
                a. M ake available to theThird Party D iscovely v endorforim aging and collection

                   anyElectrorlicDevicesorSocialM ediaAccountcredentialsidentifed irlth8

                   Certification Form.SeeOrderofJune21,2019,at3;OrdergfM ar.4,20194at3.

                   A fterthe Discovery V epdorhascollected a11ES1responsiveto theparties'

                   agreed-upon search term s,the Courtw illsetanotherdeadlineforV anguard

                   Am edca'soffker,director,orm anaging agentto review theresults and produce

                   a11nonprivileged m aterialsto Plaintiffs'counsel.See OrderofJtm e 21,2019,at3

                   n.2.

      -   J
          3...-W ithin-twenty-one(21)days9om thedateofthisOrder:
                   Providecompleteand accuratewritten answersto Plaintiffs'FirstSetof
                   lnterrogatories.See OrderofJune 21,2019,at3 & n.2;OrderofM ar.26,2018,at

                   3,ECF N o.287.

                b. Protide com pleté and accurate w ritten responsesto Plaintiffs'Requestsfor

                   Production ofD octlm ents,and produce orperm itinspection ofany requested




                                                   2

 C ase 3:17-cv-00072-N KM -JC H Document517 Filed 07/03/19 Page 2 of3 Pageid#:5499
Case 3:17-cv-00072-NKM-JCH Document 525 Filed 07/18/19 Page 4 of 5 Pageid#: 5873
                         docum entsorESIthatwerenotcollected by theDijcoveryVendor.SeeOrderof
                         Jtm e21,2019,at3 & n.2;OrderofM ar.26,2018,at3.

                 On Tuesday,July 30,2019,M r.H opper shallsitfor adeposition by Plaintiffs'counsel

             .   devoted exclusivelytobothhisandVanguardAmerica'sconductinpretrialdiscovery,

                 including their effortsto preserve any docm nents,inform ation,orm aterialsthatare

                 poténtially relevantto thislitigation.See OrderofJtm e 21,2019,at4.TheCourtexpects

                 thatM.
                      r.Hopperwillparticipatein good faith asrequiredbytheFederalRulesofCivil
                 Procedure and this Cburt'spriordiscovery orders.See id.at2.Plaintiffsaregiven leave

                 to depose M r.H opper in subsequentdepositionson the m eritsofPlaintiffs'allegations.
                              &                                                                       '

                 1d.at4;Fed.R'
                     '
                             .Civ.P.30(a)(2)(A)(ii).
                                  .
                 .


                 Itis so O RD ERED .




;
                 The Clerk shallsend a copy ofthis Ordetto theparties.

                                                            EN TER:July 3,2019

                                                                         .
                                                                             r
                                                                             e   *



                                                            JoelC.H oppe
                                                            U .S.M agistrate Judge


..




                                                        3

      Case 3:17-cv-00072-NKM -JC H Docum ent517 Filed 07/03/19 Page 3 of3 Pageid#:5500
     Case 3:17-cv-00072-NKM-JCH Document 525 Filed 07/18/19 Page 5 of 5 Pageid#: 5874
